In re Breaux, Joseph Nicholas; Disciplinary Counsel; — Plaintiff(s); Applying for Joint Petition for Transfer to Disability Inactive Status.
ORDER
Considering the Joint Petition for Transfer to Disability Inactive Status filed by respondent, Joseph Nicholas Breaux, and the Office of Disciplinary Counsel,
IT IS ORDERED that Joseph Nicholas Breaux, Louisiana Bar Roll number 22271, be and he hereby is transferred to disability inactive status pending further orders of this court. All disciplinary proceedings in this matter shall be deferred until such time as respondent resumes active status.
Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
/s/ Catherine D. Kimball Justice, Supreme Court of Louisiana